DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because of the following informalities:  
all instances of the limitation “the vane” in the claim should be amended to - the at least one vane -. 
all instances of the limitation “the rotor advance metering pocket” or “the advance rotor metering pocket” in the claim should be amended to - the rotor advance metered pocket -. The limitation is introduced as “the rotor advance metered pocket”.
all instances of the limitation “the rotor retard metering pocket” or “the retard rotor metering pocket” in the claim should be amended to - the rotor retard metered pocket -. The limitation is introduced as “the rotor retard metered pocket”. 
all instances of the limitation “the retard recirculating check valve” in the claim should be amended to - the retard [[recirculating]] recirculation check valve -. The limitation is introduced as “the retard recirculation check valve”. 
all instances of the limitation “the end plate metering pocket” in the claim should be amended to - the end plate [[metering]] metered pocket -. The limitation is introduced as “the end plate metered pocket”. 
all instances of the limitation “the phaser” in the claim should be amended to - the variable cam timing phaser-. 
all instances of the limitation “the advance recirculating check valve” in the claim should be amended to - the advance [[recirculating]] recirculation check valve -. The limitation is introduced as “the advance recirculation check valve”. 
The second line from the end of the claim should be amended to -in in [[a]] the mid-position between the advance wall and the retard wall- . Appropriate correction is required.

Claims 2-3 are objected to because of the following informalities:  the limitations “the advanced metered pocket” and “the retard metered pocket” should be amended to -the rotor advanced metered pocket- and -the rotor retard metered pocket-.  Appropriate correction is required.

Claim 8 are objected to because of the following informalities:  the limitation “tank” should be amended to -the tank-.  Appropriate correction is required.

Claim 9 are objected to because of the following informalities:  
Lined 1 should be amended to -A variable cam timing phaser comprising-.  
all instances of the limitation “the vane” in the claim should be amended to - the at least one vane -. 
all instances of the limitation “the rotor advance metering pocket” or “the advance rotor metering pocket” in the claim should be amended to - the rotor advance metered pocket -. The limitation is introduced as “the rotor advance metered pocket”.
all instances of the limitation “the rotor retard metering pocket” or “the retard rotor metering pocket” in the claim should be amended to - the rotor retard metered pocket -. The limitation is introduced as “the rotor retard metered pocket”. 
Line 33 should be amended to – the control valve can flow through the pilot valve to the rotor advance -.
all instances of the limitation “the retard recirculating check valve” in the claim should be amended to - the retard [[recirculating]] recirculation check valve -. The limitation is introduced as “the retard recirculation check valve”. 
all instances of the limitation “the end plate metering pocket” in the claim should be amended to - the end plate [[metering]] metered pocket -. The limitation is introduced as “the end plate metered pocket”. 
all instances of the limitation “the phaser” in the claim should be amended to - the variable cam timing phaser-. 
all instances of the limitation “the advance recirculating check valve” in the claim should be amended to - the advance [[recirculating]] recirculation check valve -. The limitation is introduced as “the advance recirculation check valve”. 
The second line from the end of the claim should be amended to -in in [[a]] the mid-position between the advance wall and the retard wall- .Appropriate correction is required.

Claims 10-11 are objected to because of the following informalities:  the limitations “the advanced metered pocket” and “the retard metered pocket” should be amended to -the rotor advanced metered pocket- and -the rotor retard metered pocket-.  Appropriate correction is required.

Claim 15 are objected to because of the following informalities:  
all instances of the limitation “the vane” in the claim should be amended to - the at least one vane -. 
all instances of the limitation “the retard recirculating check valve” in the claim should be amended to - the retard [[recirculating]] recirculation check valve -. The limitation is introduced as “the retard recirculation check valve”. 
all instances of the limitation “the phaser” in the claim should be amended to - the variable cam timing phaser-. 
all instances of the limitation “the advance recirculating check valve” in the claim should be amended to - the advance [[recirculating]] recirculation check valve -. The limitation is introduced as “the advance recirculation check valve”. 
The second line from the end of the claim should be amended to -is in [[a]] the mid-position between the advance wall and the retard wall- .Appropriate correction is required.
Claim 20 are objected to because of the following informalities:  the limitation “tank” should be amended to -the tank-.  Appropriate correction is required.

Claim 21 are objected to because of the following informalities:  
Lined 1 should be amended to -A variable cam timing phaser comprising-.  
all instances of the limitation “the vane” in the claim should be amended to - the at least one vane -. 
all instances of the limitation “the retard recirculating check valve” in the claim should be amended to - the retard [[recirculating]] recirculation check valve -. The limitation is introduced as “the retard recirculation check valve”. 
all instances of the limitation “the phaser” in the claim should be amended to - the variable cam timing phaser-. 
all instances of the limitation “the advance recirculating check valve” in the claim should be amended to - the advance [[recirculating]] recirculation check valve -. The limitation is introduced as “the advance recirculation check valve”. 
The second line from the end of the claim should be amended to -is in [[a]] the mid-position between the advance wall and the retard wall- .Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1:
The claim recites the limitation "the advance position" in line 40.  There is insufficient antecedent basis for this limitation in the claim.
The claim recites the limitation "the retard position" in line 49.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-8 are rejected due to their dependence on claim 1.

Regarding claim 5:
The claim recites the limitation "the flow" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 6:
The claim recites the limitation "the first locking pin" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 9:
The claim recites the limitation "the advance position" in line 38.  There is insufficient antecedent basis for this limitation in the claim.
The claim recites the limitation "the retard position" in line 47.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10-14 are rejected due to their dependence on claim 9.

Regarding claim 13:
The claim recites the limitation "the first locking pin" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 15:
	The limitation “the chamber” in line 7 it is unclear because several chambers have been established up to this point in the claim.  An advanced chamber and retard chamber has been established in its unclear which of these chambers this limitation refers to.  For the sake of examination, the office has assumed that it refers to both chambers.
The claim recites the limitation "the advance position" in line 39.  There is insufficient antecedent basis for this limitation in the claim.
The claim recites the limitation "the retard position" in line 47.  There is insufficient antecedent basis for this limitation in the claim.
Claims 16-20 are rejected due to their dependence on claim 15.

Regarding claim 17:
The claim recites the limitation "the flow of fluid" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 18:
The claim recites the limitation "the first locking pin" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 21:
	The limitation “the chamber” in line 7 it is unclear because several chambers have been established up to this point in the claim.  An advanced chamber and retard chamber has been established in its unclear which of these chambers this limitation refers to.  For the sake of examination, the office has assumed that it refers to both chambers.
The claim recites the limitation "the advance position" in line 34.  There is insufficient antecedent basis for this limitation in the claim.
The claim recites the limitation "the retard position" in line 42.  There is insufficient antecedent basis for this limitation in the claim.
Claims 22-24 are rejected due to their dependence on claim 21.

Regarding claim 22:
The claim recites the limitation "the flow" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 23:
The claim recites the limitation "the first locking pin" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Furthermore, the prior art of record does not teach “wherein when the control valve is in the detent mode, the pilot valve is in the first position, the vane is positioned within the housing assembly near or in the advance position, fluid from the advance chamber flows to the control valve, through the retard recirculating check valve, through the pilot valve, and into the retard detent line, fluid from the retard detent line flows into the rotor retard metering pocket aligned with the end plate metering pocket and into the retard chamber, moving the vane until the retard rotor metering pocket and the end plate metering pocket are misaligned and the phaser is in a mid-position between the advance wall and the retard wall within the at least one chamber” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1; 
the prior art of record does not teach “wherein when the control valve is in the detent mode, the pilot valve is in the first position, and the vane is positioned within the housing assembly near or in the advance position, fluid from the advance chamber flows to the control valve and through the retard recirculating check valve, through the pilot valve and into the retard detent line, fluid from the retard detent line flows into the rotor retard metering pocket aligned with the end plate metering pocket and into the retard chamber, moving the vane until the retard rotor metering pocket and the end plate metering pocket are misaligned and the phaser is in a mid-position between the advance wall and the retard wall within the at least one chamber” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 9;
the prior art of record does not teach “wherein when the control valve is in the detent mode, the pilot valve is in the first position, and the vane is positioned within the housing assembly near or in the advance position, fluid from the advance chamber flows to the control valve and through the retard recirculating check valve, through the pilot valve and into the retard detent line, fluid from the retard detent line flows into the retard chamber via the metered edges of the vane, moving the vane until the metered edges of the vane are sealed by the portion of the chamber and the phaser is in a mid-position between the advance wall and the retard wall within the at least one chamber” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 15; and 
the prior art of record does not teach “wherein when the control valve is in the detent mode, the pilot valve is in the first position, and the vane is positioned within the housing assembly near or in the advance position, fluid from the advance chamber flows to the control valve and through the retard recirculating check valve, through the pilot valve and into the retard detent line, fluid from the retard detent line flows into the retard chamber via the metered edges of the vane, moving the vane until the metered edges of the vane are sealed by the portion of the chamber and the phaser is in a mid-position between the advance wall and the retard wall within the at least one chamber” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 21.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following is pertinent prior art: US patent application publication number 2016/0130988 to Smith et al. (see the pilot valve 130 and control valve 111), US patent application publication number 2013/0220253 to Pluta et al. (see the pilot valve 60 and control valve 40), US patent application publication number 2013/0180486 to Smith (see the pilot valve 130 and control valve 111) and US patent application publication number 2007/0215084 to Pluta et al. (see the pilot valve 240 and control valve 209).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY G HARRIS/Examiner, Art Unit 3746